DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, “analyze the post LV pacing segment to a second MA COI” is vague and inferentially including the second MA COI and it is unclear if the second MA COI is being positively recited or functionally recited--or else the phrase seems to be missing a word.  It is suggested to insert “identify” after “to”.  In line 16, “first and second MA criteria” is inferentially included and it is unclear if they are being positively recited or functionally recited.  If the criteria is meant to be positively recited, it is suggested to have some element provide the criteria, such as the memory or processor.  In the next to last line “to first and second MA criteria” is vague as it has been recited in line 16.  If the criteria in the next to last line is the same as the criteria used in line 16, then “to the first…” should be used.  If they are different, then a modifier such as “to additional first…” should be used.
Similarly, claim 13 has these problems.
Claim 5 is vague and conflicts with claim 1, and seems to be a broadening of the dependent compared to the independent claim rather than further limiting it.  Claim 1 has set forth that both the first and second MA COI signals are compared to first and second criteria to designate pseudo fusion, but claim 5 now states it is only the comparison of the first MA COI to first criteria to designate pseudo fusion.
Similarly, claims 6, 9, 10, 17, and 20 have this problem as they conflict with the independent claim.
Claim 7 conflicts with claim 1 as claim 1 also states the second MA COI is used to indicated pseudo fusion.  Similarly, claim 18 has this problem. 
Claim 11 is vague as it is unclear if the system is setting forth some element to make the histogram or log of elements listed in i)-v).  Any memory is configured to store these elements in its memory.
In claim 12, “an atrial-ventricular delay”, “a ventricular ventricular delay parameter” and “a count of pseudofusion beats exceeds a threshold” are inferentially included and no element has been set forth to provide or determine these elements.
In claim 16, the method “of claim 5” is vague as claim 5 is not a method.  It is suggested to use claim 15.
In claim 23, “when a count of pseudofusion beats exceeds a threshold” is vague and makes the claim incomplete for omitting a step to determine a count of pseudofusion beats.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps performed by a processor to analyze data to determine if a fusion/capture/pseudofusion occurred using a mental concept or mathematical equation. This judicial exception is not integrated into a practical application because the generically recited computer elements of a memory, processor and input (i.e. claimed sensing channel) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, and because the computer elements do not add a meaningful limitation as they are merely a nominal or token extra-solution component of the claim and is nothing more than an attempt to generally link the abstract idea to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory or from an input, and these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2103-2106.07c.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of determining fusion/capture/pseudofusion by using a processor to analyze and compare data, such as can be done by a mental process, critical thinking, and or pencil and paper, or is a mathematical equation, with additional generic computer elements, or additional structure (e.g. memory, input/channel, pulse generator in dependent claims, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Note that the independent claims only contain a processor, memory, and a sensing channel (i.e. an input line for data) and do not claim any element to deliver therapy or pacing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-19, 21, and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Ghosh (2015/0246235).  Ghosh discloses the use of a sensing channel capable of meeting the functional use recitations of sensing between the LV and RV across the septal wall (e.g. para. 73), with memory to store program instructions and processor to perform the method/functions (e.g. figures 3a and 3b, etc.) where the system and method analyzes the signal to identify a myocardium activation characteristic/baseline voltage segment (e.g. para. 74, etc.) before the LV pace (e.g. para. 85, etc.) is delivered, and a second segment after the LV pace is delivered (e.g. figures 5-7, etc.) to compare the first and second MA COI to first and second criteria, such as a baseline voltage range or a positive deflection compared to a negative deflection—i.e. sign of initial slope--(e.g. paras. 24, 27, 75-78, 82, 88, 134, table 1, etc.) to determine capture/fusion/pseudofusion (e.g. paras. 25-27, 29, 130-132, etc.) where the memory stores a log of percentage of effective capture for display (e.g. figures 10, 11, “effective VP”, etc.) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 23 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ghosh.  Ghosh discloses that the AV delay is adjusted based on the percentage of capture (e.g. paras. 100, 109, etc.) where there is either capture or pseudofusion and therefore is based on a count of pseudofusion exceeding a threshold.  If Ghosh is not considered to contain adjusting the AV delay, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Ghosh, with modifying the AV delay when a count of pseudofusion beat exceeds a threshold, as is well known and common knowledge in the art (see mpep 2144), since it would provide the predictable results of allowing the device to change when pacing is delivered based on past sensing of ineffective capture, to allow the pacing therapy to better capture the heart and treat the patient’s condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5/6/2022